DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 10/30/2019 are currently pending. Claim(s) 8-11 is/are rejected.
Allowable Subject Matter
Claim(s) 1-7, and 12-20 are allowed.

Claim Objection
Claim 8, ‘configures’ should be changed to ‘configured’
Appropriate correction is required. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
Filter housing of claims 1 and 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bodén (WO 2017050367 A1).



    PNG
    media_image1.png
    960
    879
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    725
    529
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    721
    448
    media_image3.png
    Greyscale




Regarding claim 9, Ardes teaches further comprising a slide-off barrier (projection hooks that attach/slide on or off) arranged radially externally on the axial stop.
Regarding claim 10, Ardes teaches wherein at least one of: the slide-off barrier extends by a circumferential angle α of at least 90° (the hooks form a 90 degree angle); and the slide-off barrier is integrally provided with the axial stop and the upper end plate as a single piece (one-piece construction of 510).
Regarding claim 11, Ardes teaches further comprising an inner frame (513), wherein the guide element is arranged on the inner frame.






Reasons for Allowance 

    PNG
    media_image1.png
    960
    879
    media_image1.png
    Greyscale

Regarding claims 1 and 18, the closest prior art is Bodén (WO 2017050367 A1). Bodén teaches a filter arrangement, comprising: a filter housing (105); a ring filter element (100) arranged in the filter housing; the ring filter element including an upper end plate (510), a lower end plate, (511) and a filter material (502) arranged therebetween; an axially projecting pin (509) disposed on the lower end plate, which, when the filter arrangement is mounted, engages into a channel (540) on a filter housing side; a tubular dome (513) which, when the filter arrangement is mounted, engages into an interior of the ring filter element; the tubular dome having a guide contour (outer body of 512) at a free end of the tubular dome, the guide contour cooperating with a guide element (tooth shape elements of 512) arranged on the ring filter element, and wherein, on the upper end plate, an axial stop is arranged, the axial stop projecting into the interior of the ring filter element and configured in a complementary manner to the guide contour at the free end of the tubular dome (intended use); and wherein, when the ring filter element is mounted in the filter arrangement, the axial stop lies flat against the guide contour (fig. 22). 


    PNG
    media_image4.png
    286
    525
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    420
    469
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    434
    683
    media_image6.png
    Greyscale

Regarding claims 1 and 18, the second closest prior art is Grass (US 20150367265 A1).  Grass teaches a filter arrangement, comprising: a filter housing (2); a ring filter element (3) arranged in the filter housing; the ring filter element including an upper end plate (11), a lower end plate, (4) and a filter material (10) arranged 
Grass does not teach wherein on the upper end plate, an axial stop is arranged, the axial stop projecting into the interior of the ring filter element and configured in a complementary manner to the guide contour at the free end of the tubular dome (intended use); and wherein, when the ring filter element is mounted in the filter arrangement, the axial stop lies flat against the guide contour (fig. 22). There would be no reason to modify Grass since the tubular dome (9) does not extend to the upper end plate. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777